In re: Jerry R. England applying for writs of prohibition, certiorari and mandamus.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable G. William Swift, Jr., Judge of the Fourteenth Judicial District Court for the Parish of Calcasieu to transmit to the Supreme Court of Louisiana, on or before the 10th day of October, 1968, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through his attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A. M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this, court all proceedings against the relator in said Fourteenth Judicial Court shall be stayed and suspended.
Writ granted with stay order.